Name: Commission Implementing Decision (EU) 2018/490 of 21 March 2018 repealing Decision 2007/365/EC on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document C(2018) 1607)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural and applied sciences;  cultivation of agricultural land;  natural environment;  agricultural policy;  trade policy;  agricultural activity;  forestry
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/22 COMMISSION IMPLEMENTING DECISION (EU) 2018/490 of 21 March 2018 repealing Decision 2007/365/EC on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document C(2018) 1607) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Despite the measures set out by the Commission Decision 2007/365/EC (2) to prevent the introduction into and spread within the Union of Rhynchophorus ferrugineus (Olivier), it appears from the annual surveys carried out by the Member States pursuant to that Decision that the organism is now widespread throughout most parts of the endangered area. (2) As a result, it is not feasible to prevent its further introduction into and spread within most of the Union territory. (3) Decision 2007/365/EC should therefore be repealed. (4) This Decision should apply from the same date as Commission Implementing Directive (EU) 2018/484 (3) to ensure consistency with the provisions of that Directive. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/365/EC is repealed. Article 2 This Decision shall apply from 1 October 2018. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2007/365/EC of 25 May 2007 on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (OJ L 139, 31.5.2007, p. 24). (3) Commission Implementing Directive (EU) 2018/484 of 21 March 2018 amending Directive 93/49/EEC as regards requirements to be fulfilled by the propagating material of certain genera or species of Palmae in respect of Rhynchophorus ferrugineus (Olivier) (see p. 10 of this Official Journal).